         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 1 of 26



Medical Legal Partnership

From: Allison Rabkin Golden <a!ltson.rabkingolden@gmail.com>
Date: Friday, November 30, 2018
Subject: Fwd: [YHeLPS] Medical Legal Partnership - Info Session Wednesday, 12/5 at 12:10 in SLB 108
To: Allison RabkinGolden <allison.rabkingolden@gmail.com>




Hi HAVEN Volunteers,



Hope the end of your semester is going well. I know many of you have individually asked me about other
MLP opportunities, so we wanted to bump the below info session as a great way to learn more about
how to get involved with MLPs at YLS, directly from those involved in the Transitions and Palliative Care
MLPs.



Thanks again for all of your hard work at HAVEN this semester, we so enjoyed working with you all and
look forward to seeing you again in the spring!



Cheers,
Alice, Abigail, and Allison

Temporary Restraining Order Project

From: Becca Steinberg <besteinberg@gmail.com >
Date: Monday, April 8, 2019
Subject: TRO shift this week!
To: justin.smallwood@yale.edu, "Bennett, Jacob" <jacob.bennett@yale.edu>, "Brooks, Meghan"
<meghan.brooks@yale.edu>, "Anderson-Hamilton, Travis" <travis.anderson-hamilton@yale.edu >,
"Wallace, Caroline" <caroline.wallace@yale.edu>, "Lloyd, Allaya" <allaya.lloyd@yale.edu>, "Avi-Yonah,
Michael" <michael.avi-yonah@yale.edu>, "Himes, Annie" <annie.himes@yale.edu>, "Reinhardt, Max"
<max.reinhardt@yale.edu>, "Moraes Liu, Juliana" <juliana.moraesliu@yale.edu>, "Lustbader, Zach"
<zach.lustbader@yale.edu>, habib.olapade@yale.edu, laura.pietrantoni@yale.edu, "Alston-Harmon,
Jordan" <jordan.alston-harmon@yale.edu>, "Simmons, Mary Ella" <maryella.simmons@yale.edu>,
"Block, Geoffrey" <geoffrey.block@yale.edu>, "Kinkley, Adam" <adam.kinkley@yale.edu >, "Murphy,
Jake" <jake.murphy@yale.edu>, "Burrell, Key'Toya" <kevtoya.burrell@yale.edu >


Hi TRO Volunteers,

This is a reminder that you have a shift this week! Please see the schedule at the bottom of this email.
Unless noted otherwise, morning shifts are 9:30 AM - 1:00 PM, and afternoon shifts are 1:00 PM - 4:30
PM.
          Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 2 of 26



If you cannot make one of your shifts, please first email other volunteers and see if someone can trade
with you. It is best to email volunteers who work on the same day/time as you, but on a different week.
If you can't find anyone to trade, please email me . If there is a mistake in the below chart, please also
email me.



The full semester schedule can be found here:

httos://docs.google.com/soreadsheets/d/lgNEZnKBD-
uhOV2Mih7iEVIArsZfSgveKpNLd8c.K7olw/edit#g-1d=0



Try to arrive 10 minutes early for your shifts because it takes a few minutes to get through security. The
courthouse is a 10 minute walk from the law school. Remember, if you are the first person to arrive in
the morning, you can get the key from Nancy's office on the second floor (in the clerks' office; you can
also sign in on the whiteboard there). Please return the key as soon as the second person on the
morning shift arrives! If you are the last to leave, make sure the door is locked behind you. Dress code
for the office is business casual (no jeans, please) . At the end of your shift, don't forget to fill out the
spreadsheet on the computer and to shred any partially-completed applications or notes that are lying
around.



We have assigned a director and a back up director for each day to be the coordinator. If you have any
questions are issues that come up, please call or text one of the coordinators for the day. The names are
listed in the office, as are our phone numbers.



Thanks everyone for your efforts!



Becca

Capital Assistance Project

From: Habib Olapade <habibyale@gmail.com>
Sent: Friday, July 5, 2019 4:51 PM
To: habib3355@outlook.com
Subject: Fwd: Question

-   - - Forwarded message - - -
From: Habib Olapade <habibyale@gmail.com >
Date: Monday, February 25, 2019
Subject: Question
To: Rob Lee <roblee@vcrrc.org>




                                                                                                     ..
          Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 3 of 26



Thanks, Rob! I'll check in with the folks here and see what form I should send over!

On Wed, Feb 20, 2019 at 11:33 AM Rob Lee <roblee@vcrrc.org> wrote:

Habib,



I do not have records other than our email exchanges. If, however, you have an estimate of the time
your contributed to VCRRC projects, I am happy to confirm your work and time. Let me know.



Rob Lee

Executive Director

Virginia Capital Representation Resource Center

2421 Ivy Road, Suite 301

Charlottesville, Virginia 22903

(434) 817-2970

(434) 817-2972 (fax)

roblee@vcrrc.org



On Wed, Feb 20, 2019 at 10:00 AM Habib Olapade <habibyale@gmail.com > wrote:

Hi Rob!

I hope this note finds you swell and that you are having a delightful day! I'm collecting bar exam
information for New York and wanted to see if you had records of my time for CAP that I could give to
the State Board examiners? Please advise. Thanks!

Best,

Habib

Hurricane Florence Legal Aid

From: Williams, Jesse <jesse.williams@yale.edu>
Date: Wednesday, September 26, 2018
Subject: Give 90 minutes to Hurricane Florence victims on Friday?
To: "Stilwell, Victoria" <victoria.stilwell@yale.edu>


Hey, y'all --
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 4 of 26



Thanks again to everyone who came out last week. The ABA team we helped out were emphatic about
how important your work was -- probably made a full week's difference in how quickly that guide got
into the hands of folks who need it. An extra shout-out to Lauren Blazing & Taylor Morris, who went the
extra mile on a guide to getting fees waived for immigration documents.



We've received a few requests from N.C. Disability Rights to help with the aid they're providing to
Hurricane Florence victims. They need us to check in with a few folks who had a hard time at shelters
during the storm, and they need a fact sheet on education access after the storm.



Tori & I are going to lead another session to try to get this stuff done: Friday, 2:30 - 4 P.M. I know it's not
an ideal time, and that it's already been a hell of a week (and it's only Wednesday). But there are folks in
NC/SC who need these 90 minutes much more than we do.



Let me know if you can make it. We'll be in Baker 125.



Yours,



Jesse

Lowenstein Human Rights Pro Bono Project

On Sat, Jan 5, 2019, 2:13 PM O'Connor, Carrie <carolyn.oconnor@yale.edu wrote:

Dear Habib,



I learned so much about fisheries in Spain from your piece and found that information well-grounded in
data. I have some suggestions that I think will strengthen your points and conclusion. Please find
attached my line edits & comments. Excuse the heavy red lines as I try to show people what I mean
when I suggest a change & provide helpful sources so people know what I am thinking about. These
truly are meant as suggestions & starting points. Here is an overview of my ideas on how to improve the
piece:



(1) Framing. I think you focused almost exclusively on fisheries, which is a great place to start. However,
the piece did not much discuss migrant workers in the fishing industry or whether Spain's legislation,
policies, and regulations were effectively preventing issues that would violate their human rights. I think
you can structure the piece as (a) talking about how important the fishing industry is and how important
foreign workers have become to that industry in Spain; (b) the international rights and domestic laws,
policies, and protections in place; and (c) what challenges migrant workers face in Spain; and (d) the
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 5 of 26



strengths and weaknesses in Spain's legal protections to meet the rights of migrant workers in Spain's
fishing industry.



(2) Sources. You do not have any citations in the piece beyond for some of the data, so I wasn't able to
tell where your information was coming from and when it was published. Please use footnotes. As you
mostly focused on the fisheries sector, I added some resources at the bottom of the document and
attached some here as well. From my quick review, it seemed like there is limited information available
in English that directly addresses migrant abuses in Spain's fishing industry. So, you can discuss that
issue & then highlight why abuses are likely occurring, drawing from the reports about trafficking,
human rights, and labor issues that migrants in general experience in Spain.



(3) Voice. Perhaps due to the technical focus, you to write your sentences mostly in the passive voice,
where it is unclear who is doing what to whom and what harm that causes. I made edits to show what I
mean by this that I hope are helpful. The issue, particularly in a human rights framing, is that a passive
voice loses track of who is responsible for the harm and the solution. In addition, you left out any
analysis. I'm really interested in hearing your own voice come through and to what extent you think
Spain's taking the right normative & legal approach to respect workers' human rights.



Please don't hesitate to let me know if you have any questions.



Best,

Carrie



Carolyn O'Connor

J.D. Candidate, Yale Law School, 2019

Master of Arts in Law and Diplomacy Candidate, The Fletcher School, 2018

carolyn.oconnor@yale.edu I609-240-1928

New Civil Liberties Alliance

From: Habib Olapade <habibvale@gmail.com>
Sent: Thursday, February 28, 2019 3:53 PM
To: Peggy Little <peggy.little@ncla.legal>
Subject: Re: NCLA Work



Thanks, Peggy! Six hours sounds about right! How can I get this confirmed in writing?
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 6 of 26




Habib Olapade

Stanford University   I Class of 2017
Yale Law School   I Class of 2020
Linkedin: https://www.linkedin.com/in/habib-olaoade-31637b80/

Twitter: https;ljtwitter,com/habib olapade

lnstagram: https:ljwww.instagram.com/li~fnglega11y/

On Fri, Feb 22, 2019 at 4:44 PM Peggy Little <peggy.little@ncla.legal> wrote:

Hi Habib,

The only work I show from you is the three case summaries sent to me on December 3. The way this
normally works is that you tell me the time it took for you to set up the case alerts, read the cases, and
summarize them. This would have involved a few hours work, but I'm not able to certify what time it
took without timekeeping information from you.



Similar work at Penn by students with a similar number of cases involved 6-12 hours of work depending
on whether your research involved federal cases, state cases or both.



Perhaps your Westlaw or Lexis login information from that time period will help you in accurately
reporting the time spent.



Please let me know.

Thank you

Peggy

Revenge Porn Model Statute Drafting

From: Habib Olapade <habibyale@gmail.com >
Date: Tuesday, November 27, 2018
Subject: RE: Update
To: ABeltz@nylag.org


Hi Amanda!
           Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 7 of 26



I hope this note finds you swell and thanks for giving me this assignment! Here is the memo you
requested. Thanks!



Best,



Habib

On Wed, Nov 21, 2018 at 11:33 AM Amanda Beltz <ABeltz@nylag.org> wrote:

I don't know-Alan sent the uniform unauthorized disclosure of intimate images draft and I wanted to
learn more about the process and what was happening in other states. I am not aware of anything else
but if there is, would love to know!



Amanda



Amanda M. Beltz

Director

Matrimonial & Family Law Unit

Domestic Violence Appellate Representation Project

New York Legal Assistance Group

7 Hanover Square, 18th Floor

New York, NY 10004

Tel: 212-613-5023   I Fax: 212-714-3085
abeltz@nylag.org    I www.nylag.org
Pronouns: She/her/hers

Colorado Pro Bono Appeals Project

From: Jordan Saint John <jordansaintjohn@gmail.com>
Date: Wednesday, April 3, 2019
Subject: Appeal results
To: Habib Olapade <habibyale@gmail.com>


Hello Habib, I hope you are well and that your studies are coming along nicely.
          Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 8 of 26



I just received notice today that the mandate issued in my appeals, which means the order came down
some time ago. However, I never saw it. I have now learned that this occurred because there were five
separate appeals, three of which another law firm handled (also pro bona), and all the appeals were
consolidated under the number of one of their cases, so it was served to them but not to me.



Anyway, I now have a copy of the order and our client (mother) prevailed on every issue, as she should
have. In other words, justice was served. I thought you might like reading the opinion. I removed the
caption and all identifying info (names, case numbers) that I spotted.



Thanks again for your contribution to this result! Best wishes to you in your law school career and
beyond-




Jordan Saint John

Saint John Law LLC
Legal Analysis and Writing

Civil Appeals

320 E Costilla Street

Colorado Springs. CO 80903

{719) 440-5792

https://coloappeal.com/

CONFIDENTIALl1Y NOTICE: The contents of this e-mail and any attached files are confidential and legally
privileged. The information is intended only for the named recipient. If you receive this e-mail in error,
please notify me by replying to this email. Thank you.




Habib Olapade

Stanford University     I Class of 2017
Yale Law School   I Class of 2020
Linkedin: https://www.linkedin.com/in/habib-olapade-31637b80/

Twitter: https:ljtwitter.com/habib olaoade
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 9 of 26



Instagra m: httos://www.instagrarn.com/liftinglegally/

Connecticut Food Bank

From: Habib Olapade <habibyale@gmail.com>
Sent: Friday, July 5, 2019 5:43 PM
To: habib3355@outlook.com
Subject: Fwd: Connecticut Food Bank: IMPORTANT NOTICE: CT OPEN VOLUNTEERS NEEDED

- - - Forwarded message - - -
From: VolunteerHub Messaging <b02@b.volunteerhub.com>
Date: Friday, August 17, 2018
Subject: Connecticut Food Bank: IMPORTANT NOTICE: CT OPEN VOLUNTEERS NEEDED
To: Habib Olapade <habib.olapade@yale.edu>




   Good day CFB Volunteers,

   Thanks to all those who signed up to volunteer at the CT Open this summer. Volunteers are still needed and
   so we are encouraging others to sign up TODAY! Volunteer shifts run from Sunday August 19- Saturday,
   August 25, 2018. Each day there are 2-3 shifts, generally around 3 hours. You will receive credentials to
   enter the arena as well so you can watch the matches, grab a bite to eat and enjoy the day before or after
   your shift. Children are welcome to assist with adult supervision.

   All shifts are posted on Volunteer Hub and you can use the link below to sign up:

   htlps://ctfoodbaryk.volunteerhub.com/EventGroup/lQdex/984?9

   Please contact Mia Freedenfeld, Special Events Manager via email at mfreedenfeld@ctfoodba11k.org OR
   telephone

   0: (203) 741-9758 M: (203) 317-9929 with any questions, or if you need additional information. We would
   love to have you volunteer!

   Thanks for supporting the mission of the Connecticut Food Bank and see you at the CT OPEN!

   Sincerely,

   Delores
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 10 of 26




  Connecticut Food Bank, 2 Research Parkway, Wallingford. CT 06492




  Powered by VolunteerHub.com




Marshall-Brennan Project

From: Steinberg, Becca <becca.steinberg@yale.edu>
Date: Sunday, September 23, 2018
Subject: [TheWall] Volunteer with the Marshall-Brennan Project!
To: Habib Olapade <habibyale@gmail.com>
Cc: "Gonzalez, John" <john.gonzalez@yale.edu>


Hi Habib,



Thanks so much for your email! We are really excited that you are volunteering this semester! We are
working with the teacher at Coop to make sure we can coordinate the logistics appropriately, and will
email you back within the week.



All the best,

Becca

On Fri, Oct 26, 2018 at 6:50 PM Habib Olapade <habibyale@gmail.com > wrote :

Hi Becca!



I hope this note finds you swell and that you are having a delightful evening! Could you please pass on
the sign up sheet for the MB high school tutoring project? Please advise. Thanks!



Best,



Habib




                                                                                                          -   ---   .T"""   ----
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 11 of 26




Becca Steinberg

J.D. Candidate, Class of 2020

Yale Law School

(314) 971-6139    I becca.steinberg@yale.edu



Upturn Amicus Curiae Assistance



From: Habib Olapade <habibyale@gmail.com>
Date: Saturday, November 10, 2018
Subject: Upturn amicus help: research questions
To: logan@upturn.org


Hi Logan!



I hope this note finds you swell and that you are having a delightful day! Here is the memo you
requested. Thanks!



Best,



Habib



TO: Logan Koepke
FROM: Habib Olapade
RE: §203 Statutory Conflict
                                                   Memo
        I.       Discussion
        Section 804(a) of the Fair Housing Act forbids discrimination on account of race, religion, sex, or
family status when selling or renting housing. 42 U.S.C. §3604(a). This prohibition is accompanied by a
ban on ads that state a preference with respect to any of the protected classes, thus, it is illegal:
                  " [t]o make, print, or publish, or cause to be made, printed, or published
                  any notice, statement, or advertisement, with respect to the sale or rental
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 12 of 26



                of a dwelling that indicates any preference, limitation, or discrimination
                based on race, color, religion, sex, handicap, familial status, or national
                origin, or an intention to make any such preference, limitation, or
                discrimination."
         42 U.S.C. §3604(c). The statute, however, exempts "any single-family house sold or rented by an
owner. .. [who] does not own more than three such single-family houses." Here, online forum providers
such as Facebook resemble common carriers such as telephone companies because they neither make nor
publish any discriminatory advertisement, text message, or conversation that may pass over their networks.
Chicago Lawyers' Comm. for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 668 (7th
Cir.2008). Message screening, moreover, can prove costly and economically inefficient because filters are
unable to catch every discriminatory ad and maintaining a screening staff can raise labor costs. The
Communications Decency Act arguably resolves this dilemma by immunizing outlets such as Facebook
from being held accountable for the ill-advised decisions of its users. 47 U.S.C. §230(c). That statute
provides in part:
                "(l) Treatment of publisher or speaker. No provider or user of an
                interactive computer service shall be treated as the publisher or speaker of
                any information provided by another information content provider.
                (2) Civil liability. No provider or user of an interactive computer service
                shall be held liable on account of---(A) any action voluntarily taken in
                good faith to restrict access to or availability of material that the provider
                or user considers to be obscene, lewd, lascivious, filthy, excessively
                violent, harassing, or otherwise objectionable, whether or not such
                material is constitutionally protected; or (B) any action taken to enable or
                make available to information content providers or others the technical
                means to restrict access to material described in paragraph (l)."
         §230(c) is best read as a definitional clause that permits entities such as Facebook to remain
"providers" and thus be eligible for immunity under §230(c) as long as the information came from someone
else rather than the company itself. This position has been almost uniformly adopted. See, e.g., Chicago
Lawyers' Committee for Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666 (7th Cir.2008); Zeran
v. America Online Inc., 129 F.3d 327, 330 (4th Cir.1997); See Green v. America Online, 318 F.3d 465,
470-71 (3d Cir.2003); Batzel v. Smith, 333 F.3d 1018, 1031 n. 18 (9th Cir.2003); Carafano v.
Metrosplash.com, Inc., 339 F.3d 1119, 1122-25 (9th Cir.2003); Ben Ezra, Weinstein & Co. v. America
Online, Inc., 206 F.3d 980, 984-85 (10th Cir.2000); Blumenthal v. Drudge, 992 F.Supp. 44, 51-52
(D.D.C.1998); Parker v. Google, Inc., 422 F.Supp.2d 492, 500-01 (E.D.Pa.2006); Dimeo v. Max, 433
F.Supp.2d 523, 530-31 (E.D.Pa.2006); Whitney Info. Network, Inc. v. Verio, Inc., No.
2:04CV462FTM29SPC, 2006 WL 66724, 2-3 (M.D.Fla. Jan.11, 2006); Associated Bank-Corp. v.
Earth/ink, Inc., No. 05-C-0233-S, 2005 WL 2240952, 3--4 (W.D.Wis. Sept.13, 2005); Morrison v.
American Online, Inc., 153 F.Supp.2d 930, 932-34 (N.D.Ind.2001); Barnes v. Yahoo!, Inc., No. Civ. 05-
926-AA, 2005 WL 3005602, *2-3 (D.Or. Nov.8, 2005); Landry-Bellv. Various, Inc., No. Civ.A. 05-1526,
2005 WL 3640448, *1-3 (W.D.La. Dec.27, 2005); Corbis Corp. v. Amazon.com, Inc., 351 F.Supp.2d 1090,
1117-18 (W.D.Wash.2004); MCW, Inc. v. Badbusinessbureau.com, LLC, No. Civ.A.3:02-CV-2727-G,
2004 WL 833595, *7-8 (N.D.Tex. Apr.19, 2004); Noah v. AOL Time Warner, Inc., 261 F.Supp.2d 532,
537-38 (E.D.Va.2003); Smith v. Intercosmos Media Group, Inc., No. Civ.A. 02-1964, 2002 WL 31844907,
(E.D.La. Dec.17, 2002); PatentWizard, Inc. v. Kinko's, Inc., 163 F.Supp.2d 1069, 1071 (D.S.D.2001);
Marczeski v. Law, 122 F.Supp.2d 315,327 (D.Conn.2000); Donato v. Moldow, 374 NJ.Super. 475, 487-
500, 865 A.2d 711, 718-27 (2005); Austin v. Crysta!Tech Web Hosting, 211 Ariz. 569, 573-74, 125 P.3d
389,393-94(2005);Barrettv.Fonorow,343lll.App.3d 1184, 1193-94,279III.Dec.113, 121, 799N.E.2d
916,924 (III.Ct.App.2003); Doe v. America Online, Inc., 783 So.2d 1010, 1012-17 (Fla.2001); Schneider
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 13 of 26


v. Amazon.com, Inc., 108 Wash.App. 454, 459-67, 31 P.3d 37, 39-43 (Wash.Ct.App. Sept.17, 2001); Doe
One v. Oliver, 46 Conn.Supp. 406, 410-11, 75 5 A.2d 1000, 1003--04 (2000); see also Novak v. Overture
Servs., Inc., 309 F .Supp.2d 446, 452-53 (E.D.N.Y.2004) (citing Carafano instead of Zeran, but to the same
effect); Beyond Sys., Inc. v. Keynetics, Inc., 422 F.Supp.2d 523, 536-37 (D.Md.2006) (CDA preempted the
Maryland Commerical Electronic Mail Act and noting that "[c]ase law clearly establishes that CDA
immunity applies even where an ISP knew of its customers' potentially illegal activity"); cf. Barrett v.
Rosenthal, 114 Cal.App.4th 1379, 9 Cal.Rptr.3d 142, 150-67 (Cal.Ct.App.2004) (disagreeing with Zeran's
holding).
         If the preceding analysis does not aide your client, it could be argued that there is not a
irreconcilable conflict between the FHA and DCA. After all, the imposition of liability on those who make,
print, or publish discriminatory notices, statements, or advertisements is necessary to achieve the legislative
purposes of the FHA. Congress intended to achieve fair housing throughout the United States by deterring
discrimination, supporting desegregation, and compensating victims. Supporters of the FHA in both the
House and Senate repeatedly argued that the new law should both expand housing choices for minorities
and foster racial integration. Senator Mondale, for instance, the principle sponsor of the FHA, stated that
the basic purpose of [fair housing] legislation was to permit people who have the ability to do so to buy any
house offered to the public if they can afford to buy it." 11 Cong. Rec. 3421 (Feb. 20, 1968). Senator Javits
explained that housing discrimination is a "vital issue" and it was "a fundamental element of dignity that a
man may enjoy a good home in a good neighborhood without hindrance." 114 Cong. Rec. 2703 (Feb. 8,
1968). Integration was equally important as non-discrimination to the Congress that passed the FHA in
1968. Senator Mondale repeatedly expressed the concern that "we are going to live separately in white
ghettos and Negro ghettos." 114 Cong. Rec. 2276 (Feb. 6, 1968). Senator Mondale explained that the
purpose of the FHA was to replace ghettos with "truly integrated and balanced living patterns." Id. at 3422
(Feb. 20, 1968). Congressman Emanuel Cellar, Chairman of the House Judiciary Committee, expressed the
need to eliminate "the blight of segregated housing patterns." Id. at 9959 (Apr. 10, 1968). Senator Ted
Kennedy also stressed the need for congressional action to address segregation stating that:
                 "[a]s long as the Negro American remains isolated from other Americans
                 and denied equal access to good housing, he will continue to live in
                 segregation, forced to pay a higher price for the limited inferior housing to
                 which he does have access. His children will continue to go to segregated
                 schools of inferior quality, and his family will continue to experience
                 segregation in most other aspects of their daily lives, cut off from the
                 society that surrounds them."
         The Civil Rights Act of 1966, and Related Bills: Hearing on S. 3296 Before the Subcomm. on
Constitutional Rights of the S. Comm. on the Judiciary, 89th Cong. 68 (1966). The ban on discriminatory
notices, statements, and advertisements contained in §3604(c) could be seen as crucial to furthering the
purposes of the FHA by reducing barriers that might deter persons in the protected classes from seeking
homes in neighborhoods that must be open to them. Courts have repeatedly recognized that discriminatory
advertisements deter prospective renters and buyers before they can even get into the door to apply for a
home. See, e.g., United States v. Hunter, 459 F.2d 205,214 (4th Cir.1972). It could be pressed that §3604(c)
also advances the goals of the FHA by banning practices that might create "a public impression that
segregation in housing is legal." Spann v. Colonial Vill, 899 F.2d 24, 30 (D.C. Cir.1990). Discriminatory
statements and advertisements are seen by both unsophisticated housing providers and home seekers as
well as sophisticated ones. The continuing prevalence of discriminatory notices, statements, and
advertisements encourages housing providers and members of the protected classes to believe that
discrimination in housing is the accepted norm, despite the FHA's ban on such practices. Id.
        The importance of §3604(c) to furthering the goals of the FHA, moreover, are further reflected in
the broad interpretation that courts have consistently given to the provision. Violations do not require proof
           Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 14 of 26


of discriminatory intent. Jancikv. Dep 't ofHaus. And Urban Dev., 44 F.3d 553 (7th Cir.1995). Instead, the
general standard for claims under §3604( c) is whether the ordinary reader or listener would understand the
statement as indicating a discriminatory preference. Hunter, 459 F.2d at 215. Congress, furthermore,
refused to exempt most homeowners. 42 U.S.C. §3603(b). Indeed, discriminatory notices, statements, and
advertisements in a wide variety of mediums such as telecommunication for the deaf, oral statements,
newspaper advertisements, and the like have been held to violate §3604(c). United States v. Space Hunters,
429 F.3d 416 (2d Cir. 2005); Jancik, 44 F.3d at 556-57; Hunter, 459 F.2d at 210; United States v. Plaza
Mobile Estates, 273 F. Supp. 2d 1084 (C.D. Cal. 2003); Fair Housing Cong. v. Weber, 993 F. Supp. 1286
(C.D. Cal.1997). In a similar vein, a variety of different intermediaries have been held liable under §3604( c)
for publishing, printing, or causing to be made, printed or published, discriminatory advertisements, notices
or statements. See, e.g., Hunter, 459 F.2d at 210; Mayers, 465 F.2d at 663; Whatley Heights Neighborhood
Coal v. Jenna Resales Co., 447 F. Supp. 838, 842 n.3 (E.D.N.Y.1978).
         Internet sites such as Facebook, just like newspapers, can "print," or "publish" discriminatory
advertisements and make public discriminatory preferences of third parties in the sale or rental of real estate.
Discriminatory statements that find their way on the internet, however, have a far greater audience than
their counterparts in the physical press. The National Association of Realtors recently reported that nearly
three-quarters of homebuyers viewed the Internet as a useful tool in their home search. As housing
advertisements on Internet sites replace those in newspapers, it would be advisable for courts to apply
§3604(c) in a way that effectuates the FHA's purpose of expanding housing choice and eliminating
residential segregation. To immunize Facebook and other internet sites from §3604(c) liability would
undermine the FHA by reversing the progress that has been achieved since 1968 in eradicating overt forms
of discrimination.

         It could be argued that the CDA does not alter this analysis one iota because the statute and the
exemption contained in §203(c) deal only with obscene and otherwise offensive materials on the Internet.
Indeed, the FHA is referenced nowhere in the statute's language. The result is that immunization under
§203 for violations of the FHA is plausible only if the CDA implicitly repealed §3604. Courts will find an
implicit repeal "where provisions in two statutes are in irreconcilable conflict or where the latter Act covers
the whole subject of the earlier one and is clearly intended as a substitute." Branch v. Smith, 538 U.S. 254,
273 (2003). It could be contended that the laws at issue here - the FHA and CDA- are not in conflict with
one another because the former address discrimination in housing while the later was drafted to promote
the free exchange of ideas and information over the internet. See, e.g., Carafano v. Metroslpash.com, Inc.,
339 F.3d 1119, 1122 (9th Cir.2003). This analysis is corroborated by the fact that there is a presumption
against implicit repeal. William N. Eskridge, Jr. et al., LEGISLATION AND STATUTORY INTERPRETATION
274-75 (2000); Antonin Scalia and Bryan Gamer, READING LAW 327-333 (2012).

American Constitution Society Pro Bono

From: Olapade, Habib
Sent: Tuesday, August 28, 2018 7:25:47 PM
To: ashah@acslaw.org
Subject: Pro Bono Memo




Hi K.C.!



I hope this note finds you well. Here is the memo you requested. Thanks!
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 15 of 26



Take it easy,



Habib

                                         Kavanagh Memo
    I.      Introduction
     On June 27, 2018, Donald Trump nominated Brett Kavanagh for a position as an Associate Justice on
the United States Supreme Court. President Trump described Kavanagh has a ''judge's judge" having
"impeccable credentials" and a "proven commitment to equal justice under the law." Kavanagh has had a
distinguished legal career. He was born in Washington, where his mother was a public-school teacher, on
February 12, 1965. Martha Kavanaugh went on to become a prosecutor and later state judge in Maryland,
where Kavanaugh was raised and where, like Justice Neil Gorsuch, he attended Georgetown Preparatory
School. After graduating from Yale College in 1987 and Yale Law School in 1990, Kavanaugh spent two
years as a law clerk, for Judge Walter Stapleton on the Third Circuit and Alex Kozinski on the Ninth Circuit.
He followed a one-year fellowship in the office of U.S. Solicitor General Kenneth Starr with a clerkship
for Justice Kennedy during the 1993 October Term. Kavanaugh went on to join Starr at the Office of the
Independent Counsel, where he led the investigation into the death of Vincent Foster, an aid to Bill Clinton,
and helped write the 1998 Starr Report to Congress, which outlined eleven grounds for Clinton's
impeachment. Kavanaugh was later a partner at the law firm of Kirkland & Ellis, where he specialized in
appellate law. He moved to the White House after President George W. Bush was elected and worked in
the West Wing for five years, first as a counsel to the president and then as staff secretary to the president.
     Bush first nominated Kavanaugh to the D.C. Circuit on July 25, 2003, but the nomination was stalled
in the Senate for nearly three years, with Democratic senators falsely claiming that Kavanaugh' s
government track record revealed him to be overly partisan. During Kavanaugh' s second confirmation
hearing, in May 2006, Chuck Schumer (D-NY) observed "from the notorious Starr report, to the Florida
recount, to the President's secrecy and privilege claims, to post 9-11 legislative battles including the Victims
Compensation Fund, to ideological judicial nomination fights, if there has been a partisan political fight
that needed a very bright legal foot soldier in the last decade, Brett Kavanaugh was probably there." Despite
similar objections from other Democratic senators, Kavanaugh was eventually confirmed by the Senate on
May 26, 2006, by a vote of 57-36. As of the end of 2017, Kavanaugh had written opinions in 286 cases.
Because the D.C. Circuit's caseload is weighted toward review of administrative agency decisions, most of
Kavanaugh's opinions - 122 to be exact-have touched on the field of administrative law.

    A. Environmental Law
     Judge Kavanaugh has exhibited a very clear track record of solicitousness to regulated job creators.
These instincts will likely place him to the right of Chief Justice Roberts in environmental cases shifting
Roberts to the center of the court. As a consequence, we can expect that a Kavanaugh confirmation would
usher in a court that is considerably more sympathetic to America's job creators. Because of the sui generis
nature of many environmental law cases, and their entanglement with administrative law issues, one might
expect that it would be difficult to identify general trends for individual judges. A strong commitment to
Chevron deference, for example, might cut in favor of a stringent regulation in one case and industry-
friendly deregulation in another. Nevertheless, in some high-profile environmental cases, the Court does
split along standard ideologies lines, with the liberal justices coming down in favor of outcomes that depress
economic growth and the conservative justices favoring industry. It is in these more ideologically charged
cases that Kavanaugh's positive disposition towards over-regulated industry is likely to have the most
impact.
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 16 of 26



     Two little known dissents in which Kavanagh parted ways from even his moderately-conservative
colleagues on the D.C. Circuit Court help illustrate his general tendencies in environmental cases. In Sierra
Club v. EPA, in 2008, Kavanaugh sat on a panel with two fellow Republican appointees: then-Chief Judge
David Sentelle, who was appointed by President Reagan, and Judge Thomas Griffith, who, like Kavanaugh,
is a President George W. Bush appointee. That case involved a challenge by the Sierra Club to a Bush-era
EPA regulation that relaxed monitoring requirements associated with a permitting program under the Clear
Air Act. Writing for the majority, Griffith found that the EPA had overstepped its statutory authority and
struck down the rule. In his dissent, Kavanaugh noted that he "agreed completely with the majority opinion
about bedrock principles of statutory interpretation," yet arrived at the opposite result - for him, the most
natural interpretation of the act was one that favored the agency's less stringent approach. Another case in
which Kavanaugh disagreed with like-minded colleagues was the D.C. Circuit's 2010 decision in Howmet
Corp. v. EPA, which involved an industry challenge to an EPA interpretation of one of its regulations under
the Resource Conservation and Recovery Act. 1 The agency had determined in an enforcement action that a
particular chemical was "spent material" and therefore subject to regulation after it had been used in an
industrial cleaning process. Writing for herself and Sentelle, Judge Janice Rodgers Brown found that the
regulation in question was ambiguous and deferred to the agency's interpretation. Kavanaugh disagreed,
arguing that the "EPA's argument mangles the language of [its] 1985 regulations." He would have voided
the agency enforcement action that relied on that interpretation.
     Kavanaugh employed a pragmatic approach to administrative law to reach these outcomes. This
approach was especially clear in an opinion concerning challenges to Obama-era Clean Air Act regulations.
In White Stallion Energy Center v. EPA, in 2014, the majority upheld a regulation that imposed more
stringent controls on mercury pollution from coal-fired power plants.2 In dissent, Kavanaugh argued that
the agency was obligated to consider compliance costs when determining whether it was "appropriate and
necessary" to regulate these sources - its failure to do so was, in his eyes, fatal to the regulation. 3 After
granting certiorari in the case, the Supreme Court in 2015 vindicated Kavanaugh's view in Michigan v.
E.P.A. Justice Scalia, writing for a 5-4 majority, held that the statutory language "appropriate and
necessary" required that the agency consider costs at the earliest stage in its rulemaking. 4

    B. Election Law
     Kavanagh' s perspective on the relationship between campaign finance reform and the First Amendment
can be gleaned from an opinion he wrote in RNC v. FEC. 5 Before delving into RNC, though, some basic
details on the Supreme Court's complex rulings on campaign finance would be useful. In Buckley v. Valeo,
the Supreme Court held that monetary contributions to a political campaign, and expenditures either by the
campaign or on behalf of the campaign constituted speech protected by the First Amendment. 6 Thus, under
this regime, in order to limit campaign contributions and expenditures, the federal government must point
to a substantial government interest. The Supreme Court recognized one such interest in the government's
goal of combating 'quid pro quo' corruption or the appearance of such corruption in politics. The court,
though, has consistently afforded stronger First Amendment protection to expenditures by individuals or
groups as compared to contributions to candidates or their political parties because of the court's view that
contributions raise a greater risk of quid pro quo corruption.



1
  Howmet Corp. v. E.P.A., 614 F.3d 544 (D.C. Cir. 2010).
2
  White Stallion Energy Center v. E.P.A., 748 F.3d 1222 (D.C. Cir.2014)
3
  For more, see EME Homer City Generation v. EPA; 696 F.3d 7 (D.C. Cir.2012) (findirig that the EPA could not
issue Federal Implementation Plans (FIP) without givirig States an iriitial opportunity to implement the required
reductions through State Implementation Plans (SIP) or SIP revisions).
4
  Michigan v. E.P.A., 576 U.S._ (2015).
5
  RNC v. FEC, 698 F.Supp.2d 150 (D.C. Cir. 2010).
6
  Buckley v. Valeo, 424 U.S. 1 (1976).
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 17 of 26



    RNC involved one subset of this complex matrix of statutes and regulations governing the use of money
in political campaigns - contributions to political parties. In the terminology frequently adopted by the
courts, campaign contributions made directly to a candidate in support of their election are referred to as
'hard money' while contributions to organizations for general election activities are termed 'soft money.'
Before BCRA was enacted, these soft money contributions to political campaigns were unrestricted.
Because some of these expenditures could have an indirect effect on federal elections, Congress enacted
BCRA to cure a potential loophole that would allow contributions to a political party but bypass the per-
individual hard-money restrictions. BCRA imposed annual restrictions on the amount a national political
party could receive from an individual donor regardless of how the party sought to use the money. It also
limited how state and local political parties used contributions in certain circumstances that could have an
impact on a federal election, such as certain get-out-the-vote or issue-advocacy campaigns. In 2003, the
Supreme Court upheld BCRA's limitations against a facial attack in McConnell v. FEC. 7 In RNC, however,
the Republican National Committee, as well as the California Republican Party and local Republican parties
brought an as-applied challenge to these same limits. The parties alleged that they sought to raise unlimited
soft money only for state and local activities that would have little if no connection to federal elections. In
other words, the parties promised not to provide any benefits to soft-money donors beyond the benefits
afforded to hard-money donors who contributed the maximum allowed by the statute.
     The three judge panel here upheld the restrictions even in light of these promises by the political parties.
It should be noted, though, that Kavanagh's opinion rightfully expressed hostility towards the Supreme
Court's views in McConnell. It questioned the theory that these limits could be justified simply by the close
connection between political parties and candidates or officeholders, and more than once explained that its
hands were tied by binding Supreme Court precedent. Kavanagh's take on the matter can also be gleaned
from another opinion he wrote while sitting on the D.C. Circuit in a case called Emily's List v. FEC. That
case involved a challenge to FEC regulations that limited how nonprofit organizations could spend and
solicit money towards advancing their organization's goals. The court concluded that nonprofits could make
unlimited expenditures from their soft money accounts but that direct contributions from an organization
to campaigns or political parties could be restricted to hard-money contributions only. Importantly, it
distinguished the limits upheld by McConnell on political parties as unique to those entities and not
applicable to nonprofit organizations because there was no evidence in the record that non-profits have sole
access to federal candidates or that a close connection between candidates and non-profits existed. 8

    C. Healthcare
    Kavanaugh's history with Obamacare, however, is more modest. Kavanaugh's dissent in Seven-Sky v.
Holder, a 2011 appeal to the D.C. Circuit, is of particular interest here. That case concerned the
constitutionality of the individual mandate. There, a panel majority consisting of Larry Silberman and Harry
Edwards upheld the statute against a constitutional challenge. Kavanaugh, though, would not have reached
the merits on the ground that the court lacked jurisdiction to hear the case because the Anti-Injunction Act
barred any pre-enforcement lawsuit challenging the assessment or collection of a tax. The dissent is
thorough taking 33 pages of the Federal Reporter. The dissent explains how the individual mandate was


7
  McConnell v. Federal Election Commission, 540 U.S. 93 (2003).
8
  For more, see Bluman v. FEC, 800 F.Supp.2d 281 (D.C. Cir.2011) (upholding provisions of BCRA that banned
certain contributions and expenditures by foreign citizens in U.S. elections); Independent Institute v. FEC, 816 F.3d
113 (D.C. Cir.2016) (finding an as-applied constitutional challenge to campaign disclosure rules for certain non-profit
organizations sufficient to justify review by a three judge panel because the claims were not wholly insubstantial);
Pursuing America's Greatness v. FEC, 831 F.3d 500 (D.C. Cir.2016) (finding that plaintiffs had a substantial
likelihood of success on the merits in challenge to FEC limits on use of candidate names by unauthorized political
committees); Wagner v. FEC, 717 F.3d 1007 (D.C.Cir. 2013) (upholding restrictions on contributions by government
contractors); SpeechNow.org v. FEC, 599 F.3d 686 (D.C. Cir.2010) (striking down individual contribution limits to
independent expenditure-only groups but upholding reporting requirements on such organizations).
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 18 of 26



enforced by the IRS and presented various counter-arguments to the majority's statutory claims. In the last
part of his opinion, Kavanaugh signaled that the individual mandate might well be constitutional under
Congress' taxing power. The dissent is significant for two reasons. First, the opinion suggests that if
Kavanaugh had reached the merits that he would have decided the issue in the same way that Chief Justice
Roberts did in NFIB v. Sebelius - opting to uphold the individual mandate under the taxing clause. Second,
the opinion suggests that Kavanaugh is mindful of the counter-majoritarian difficulty and is willing to use
the passive virtues to avoid politically fraught decisions. 9

    D. Federal Indian Law
     Judge Kavanagh' s record on Native American legal issues is rather sparse. Kavanagh, however, did
write a majority opinion for the D.C. Circuit in one case - Vann v. United States Department of the Interior
- that could provide some insight. 10 Before the Civil War, members of the Cherokee Nation had slaves.
Those slaves were freed in 1866 under a treaty negotiated with the United States, which guaranteed, among
other things, that the freedwomen and men would have "all the rights of native Cherokees" in perpetuity.
Those rights included the right to tribal membership and the right to vote in tribal elections. At some point,
though, the tribe concluded that these individuals were no longer members and could not vote in tribal
elections. After the individuals descended from these bondswomen and men brought suit to enforce the
treaty, the tribe retorted that neither it, nor its Principal Chief, could be subjected to suit because of
sovereign immunity. In rejecting this claim, Kavanagh argued that the Ex Parle Young doctrine - which
allows suits for declaratory and injunctive relief against government officials in their official capacities
despite the sovereign immunity of the government itself - permitted the cause to proceed. While it would
be improper to infer much from this short opinion, at the very least Vann does disclose Kavanagh' s
willingness to apply legal principles neutrally in this context.
Texas Appellate Advocate

From: Jody Sanders <jody.sanders@kellyhart.com>
Date: Monday, December 10, 2018
Subject: Texas Appellate Advocate
To: Habib Olapade <habibyale@gmail.com>


Many thanks!



Sent from VMware Boxer

On Dec 10, 2018 7:07 PM, Habib Olapade <habibyale@gmail.com> wrote:

No problem, Jody! Here is my edited copy. Thanks!

On Mon, Dec 3, 2018 at 1:17 PM Jody Sanders <jody.sanders@kellyhart.com> wrote:

If you have time, you can take this one. Don't worry about the table of contents or authorities, those
won't be included in the published version. Thanks!




9
  For more, see University of Texas MD. Anderson Cancer Center v. Sebelius, 650 F.3d 685 (D.C. Cir.2011) (hospital
had to be given opportunity to show net financial impact of new drugs).
10
   Vann v. United States Department of the Interior, 701 F.3d 927 (D.C. Cir.2012).
           Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 19 of 26



From: Habib Olapade [mailto:habibyale@gmail.com]
Sent: Monday, December 03, 2018 11:22 AM
To: Jody Sanders
Subject: Texas Appellate Advocate



Hi Jody!



I hope this note finds you swell and that you are having a delightful day! Would you happen to have any
other article drafts for the appellate advocate that you would prefer for me to go over to save you time?
Please advise. Thanks!



Best,



Habib

Asian-American Legal Defense Fund

From: Judy Lei <jlei@aaldef.org>
Date: Wednesday, October 10, 2018
Subject: RE: AALDEF Exit Poll Project follow-up
To: Habib Olapade <habibyale@gmail.com >


Hi Habib,



Confirmed and see you there!



Cheers,

Judy



Judy Lei

Voting Rights Organizer

jlei@aaldef.org

212.966.5932 x206
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 20 of 26



*********************************************************************************
ASIAN AMERICAN LEGAL DEFENSE AND EDUCATION FUND
99 Hudson Street. 12th FL. New York, NY 10013-2815
Defending the civil rights of Asian Americans since 1974
tel: 212.966.5932 fax: 212.966.4303 www.aaldef.org
Facebook: bit.ly/aaldef Twitter: @aaldef
**********************************************************************************
Confidentiality Note: The information transmitted in this email, including

attachments, is intended only for use by the individual or entity named

above and may contain legally privileged and/or confidential information.

If you are not the intended recipient, you are hereby notified that any

retention, distribution or copying of this email, and any attachments thereto,

is strictly prohibited. If you received this email in error, please notify me

immediately at 212.966.5932 and permanently delete the original and any

copies of this email. Thank you.

From: Habib Olapade [mailto: habibyale@gmail.com]
Sent: Saturday, October 06, 2018 3:53 PM
To: Judy Lei
Subject: Re: AALDEF Exit Poll Project follow-up




Thanks, Judy! Can I RSVP for the Weil training on October 24th? Please advise . Thanks!

On Wed, Oct 3, 2018 at 5:08 PM Judy Lei <jlei@aaldef.org> wrote:

Dear Habib,



Thank you so much for signing up to become an AALDEF Exit Poll Volunteer on Election Day. You signed
up when our training locations were still being finalized. I noticed you're from Yale Law School, and we
do not have any training sessions in Connecticut. However, we do currently have six trainings being
offered in NY.



Would you like to attend any training sessions in NYC?




NEW YORK
Tuesday, October 9
           Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 21 of 26


Shearman & Sterling LLP (CLE Training)
599 Lexington Ave, Rm TBD, Lunch, 12:00 PM



Wednesday, October 17

Columbia Law School APALSA

435 W 116th St. New York, NY 10027 - Exact location TBD



Tuesday, October 23
New York University Law School APALSA

NYU Law School, Furman Hall, 245 Sullivan Street (not open to the public)



Cleary Gottlieb LLP (CLE Training)
One Liberty Plaza, Rm. 3902, Dinner, 6:00 PM



Wednesday, October 24
Weil Gotshal LLP (CLE Training)
767 Fifth Avenue, Dinner, 6:00 PM



Thursday, October 25
Milbank, Tweed, Hadley & McCloy LLP (CLE Training)
28 Liberty St, Lunch, 12:30 PM

Many thanks,

Judy




Judy Lei

Voting Rights Organizer

jlei@aaldef.org

212.966.5932 x206

*********************************************************************************
ASIAN AMERICAN LEGAL DEFENSE AND EDUCATION FUND
99 Hudson Street. 12th FL. New York, NY 10013-2815
            Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 22 of 26



Defending the civil rights of Asian Americans since 1974
tel: 212.966.5932 fax: 212.966.4303 www.aaldef.org
Facebook: bit.ly/aaldef Twitter: @aaldef
**********************************************************************************
Confidentiality Note: The information transmitted in this email, including

attachments, is intended only for use by the individual or entity named

above and may contain legally privileged and/or confidential information.

If you are not the intended recipient, you are hereby notified that any

retention, distribution or copying of this email, and any attachments thereto,

is strictly prohibited. If you received this email in error, please notify me

immediately at 212.966.5932 and permanently delete the original and any

copies of this email. Thank you.

International Refugee Assistance Project

From: Brown, Rachel <rachel.brown@yale.edu >
Date: Monday, September 17, 2018
Subject: [IRAP] Slides from Final Training
To: "Lalwani, Nikita" <nikita.lalwani@yale.edu>, "Brito, Pilar" <pilar.brito@yale.edu>


Hi All,



Thanks for attending the final IRAP session today! And for bearing with us through all of the trainings!
We are so grateful for your time and commitment to IRAP. Attached are the slides from today's
presentation and be sure to send in your applications and client confidentiality forms.



Best,
Rachel

From: Olapade, Habib
Sent: Sunday, September 16, 2018 7:18:14 PM
To: Brito, Pilar
Subject: IRAP Docs




Hi Pilar!
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 23 of 26



I hope this note finds you well and that you are having a delightful Sunday evening! Here are the IRAP
docs you requested. Thanks!



Stay chillin,



Habib

Black Law Students Association Pre-Law Mentoring

 From: Harold Ekeh <harold.ekeh@yale.edu>
Date: Sunday, December 9, 2018
Subject: Re: Thank You
To: habibyale@gmail.com
Cc: sorenjschmidt@gmail.com


Thanks for the introduction Habib!



Soren, it is great to meet you. I would love to talk over coffee before the winter break if you are still
around/available. I am free on the 14th and 15th anytime during the day, and on other days during the
week. If not, we could hop on a quick phone call at your convenience. Let me know what would work
best. Looking forward to speaking with you!



Best,



Harold Ekeh

Davenport       I Yale '19
EVC

On Sat, Dec 8, 2018 at 12:26 PM Habib Olapade <habibyale@gmail.com > wrote:

Wonderful, Harold! I'm looping in Soren Schmidt, a good law school friend of mine who also happened
to work at CLS over the summer and hopefully he can answer your questions about the organization .
Soren, thanks so much for offering to speak with Harold!

On Fri, Dec 7, 2018 at 11:19 PM Harold Ekeh <harold.ekeh@yale.edu> wrote:

Hi Habib,
         Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 24 of 26



I hope your weekend is going well! Just wanted to say thank you for taking the time to meet with me
yesterday. I really appreciate your insights into the application process and the wide variety of post-
graduate opportunities available to me. Whenever you get a chance, I would love to connect with your
contact at the Campaign Legal Center, and if you could share the resources for Torts, Civ Pro, and
Contracts, I would appreciate it! I will be sure to keep you posted on my progress and reach out to you
with any questions I have. Thanks again and I hope you have a great break!



Yours,



Harold Ekeh

Davenport   I Yale '19
Stanford University Alumni Interview Program

From: Stanford OVAL <noreply@stanford.edu>
Date: Wednesday, February 6, 2019
Subject: New OVAL RD Interview Assignment -Action Required
To: Habib Olapade <habibyale@gmail.com >




Greetings Habib,


You have received a new interview assignment for applicant Seto. Please log in to the MyOVAL
 ortal as soon as possible and follow the instructions to accept this interview assignment and view the



 he deadline for submitting Regular Decision (RD) interview reports is Tuesday, February 19 at 5:00 pm
(PST); however, we appreciate receiving reports earlier,

Reminder: If you have any pre-existing relationship with an assigned candidate or his/her family, or you
ca nnot conduct an interview for any reason, please immediately email your OVAL leadership team
(whose contact information is displayed at the bottom of your My OVAL Profile) so the applicant can b-e
reassigned if possible .

On behalf of everyone at the Office of Undergraduate Admission, thank you!



Your Stanford OVAL Team
          Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 25 of 26


New Haven Book Bank Volunteering

From: Victoria Smith <vsmith@newhavenreads.org>
Date: Thursday, February 7, 2019
Subject: Re: Book Bank Memo for the Month of February
To: Habib Olapade <habibyale@gmail.com>


Hi Habib,




Let me check the calendar and get back to you. February 15 is a Friday. Would you want to switch your
day to Friday permanently?

On Mon, Feb 4, 2019, 3:58 PM Habib Olapade <habibyale@gmail.com > wrote:

Hi Victoria!



I hope this note finds you swell and that you are having a delightful day! Can I come in to volunteer on
February 15th from 12-2? Please advise. Thanks!



Best,



Habib

Asylum Seeker Project

From: Habib Olapade <habibyale@gmail.com >
Date: Wednesday, October 31, 2018
Subject: [YLS ASAP 18-19] Research memos for BIA appeal
To: Liz Willis <liz.willis@asylumadvocacy.org>


Of course!

On Fri, Oct 26, 2018 at 2:43 PM Liz Willis <liz.willis@asylumadvocacy.org> wrote :

I will send an email with additional details later today, if that's okay!

On Fri, Oct 26, 2018 at 2:29 PM Habib Olapade <habibyale@gmail.com > wrote :

Hi Liz!



I hope this note finds you well! I was recently assigned to write a memo on the limits of IJ authority and
was wondering if you could send along the amicus briefs for the project? Please advise. Thanks!
        Case 3:19-cv-01183-KAD Document 1-10 Filed 08/01/19 Page 26 of 26




Best,



Habib

On Friday, October 26, 2018, Liz Willis <liz.willis@asylumadvocacy.org> wrote :

Hi Habib,



Great, I will send a separate email with additional details!



Thank you!

Liz
